Citation Nr: 0200302	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for migraine headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from August 1988 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in an August 2000 written statement, the 
veteran indicated that he wished to appeal only the issues 
for an original evaluation in excess of 30 percent for 
migraine headaches and entitlement to service connection for 
tinnitus, thereby withdrawing his appeals for the other 
issues in appellate status.  Therefore, the Board will 
address the two issues listed on the title page of this 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's migraine headaches are not manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic adaptability.

3.  The preponderance of the competent evidence of record 
does not provide a medical nexus linking the etiology of the 
veteran's tinnitus to an incident during service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for migraine headaches have been not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish an evaluation for the veteran's 
service-connected migraine headache disorder in excess of 
that already assigned and to establish service connection for 
tinnitus.  The veteran responded to the RO's communications 
with additional evidence and argument, curing (or rendering 
harmless) any earlier notification omissions that the RO may 
have made.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the VA examinations requested and 
accomplished in connection with these claims.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Increased initial rating for migraine headaches

The veteran asserts that an initial disability rating in 
excess of 30 percent is warranted for migraine headaches.  In 
such cases, VA has a duty to assist the veteran in developing 
facts that are pertinent to this claim.  See generally, VCAA.  
As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

The veteran is appealing the disability rating assigned 
following an award of service connection.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  In such a case as this it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

The veteran's migraine headaches have been evaluated as 30 
percent disabling, under Diagnostic Code 8100.  According to 
this Diagnostic Code, migraines resulting in characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent evaluation.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  An 
evaluation in excess of 50 percent is not provided for under 
the Rating Schedule for migraines. Diagnostic Code 8100.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for migraine headaches in excess of 30 percent is 
not warranted because there is no evidence of migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

First, although the veteran's service medical records 
indicate that the veteran was treated for migraine headaches, 
they do not show that they were very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

Second, the post-service medical evidence is against a rating 
in excess of 30 percent.  For example, according to an August 
1999 VA examination report, the VA physician noted the 
veteran's history of migraine headaches and that he was 
presently on Inderal LA 80 milligrams upon onset of headache 
attacks.  The veteran reported that the headaches would 
generally start on the left side of his head, towards the 
back.  Then, it would radiate to the rest of the left side 
and begin throbbing.  He would experience associated nausea, 
vomiting, photophobia and phonophobia.  The veteran explained 
that these flare-ups would occur three times a week and two 
of them would be totally prostrating.  During a flare-up he 
would have to lie down for an hour.  He added that, if he did 
not take his medication, the headaches would last three 
hours.  Based on the physical examination, the VA physician 
diagnosed the veteran with migraine headaches.  Thus, this 
evidence fails to show frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While this VA examination report indicates 
by history that the veteran experienced migraine headaches 
three times a week, the attacks were not described as 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  In addition, 
the veteran reported that when he took his medication, the 
attacks were not as severe.  There is no evidence that the 
veteran was absent from work due to his service-connected 
headaches, thus there is no evidence of severe economic 
inadaptability.  Therefore, the Board finds that this 
evidence does not more closely approximate the criteria 
required for a rating in excess of 30 percent.

The Board has considered the August 2000 statement written by 
the veteran's employer.  The employer maintains that, as a 
result of migraine attacks, several times a week the veteran 
would leave his desk in order to lie down or sit still in a 
dark room.  Generally, the employer indicated that the 
veteran would be away from his desk for two to three hours 
before returning to work.  As a result, the employer 
explained that he required the veteran to make up the lost 
time or it would be deducted from the veteran's pay.  While 
this evidence shows that the veteran may have lost pay due to 
his service-connected headaches, nevertheless, it does not 
show evidence of severe economic inadaptability.  Instead, 
the evidence shows that the veteran is able to attend work 
and is allowed to make up any lost time due to a flare-up.  
There is no evidence that the veteran has been discharged by 
his employer or that he has had to take days or weeks of 
leave at a time from his work.  While it is unfortunate that 
the veteran experiences flare-ups at work, the Board finds 
that this evidence does not more closely approximate the 
criteria required for a rating in excess of 30 percent.

Based on the veteran's descriptions, he maintains that he has 
experienced attacks on average more than once a month.  
Nevertheless, his descriptions do not show frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  For example, in an August 
2000 written statement, the veteran contends that a rating in 
excess of 30 percent is warranted because he experiences 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As noted 
above, although the evidence shows that the veteran 
experiences flare-ups, the Board finds that the flare ups are 
not manifested by frequent completely prostrating and 
prolonged attacks.  Furthermore, there is no evidence of 
severe economic inadaptability.  To reiterate, the veteran is 
employed.  In addition, the veteran's employer indicated that 
the veteran is allowed to make up any time missed from work.  
Although the employer stated that he would not pay the 
veteran for the time missed and not made up, there is no 
indication that this resulted in severe economic 
inadaptability.  Accordingly, the veteran has not provided 
objective evidence to prove that he has experienced severe 
economic inadaptability solely as a result of his headaches.  

Therefore, the Board finds that the veteran's symptoms are 
contemplated in the 30 percent rating currently assigned for 
the migraine headaches.  The evidence does not show symptoms 
that are manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability; thus the 50 percent criteria of Diagnostic 
Code 8100 are not met.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
migraine headaches.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, the clinical evidence does not show that the 
service-connected migraine headaches, when considered 
individually, present such an unusual or exceptional 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001).  Therefore, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


Service connection for tinnitus

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, post-service 
medical records, as well as lay evidence submitted by the 
veteran in support of his claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with this issue on appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for tinnitus 
is not warranted because the preponderance of the evidence is 
against the claim.  First, the service medical records are 
negative for complaints of or treatment for tinnitus.  
According to the veteran's June 1995 service separation 
examination report the veteran's hearing was clinically 
evaluated as normal; he indicated on his June 1995 Report of 
Medical History that he did not have ear trouble.  The Board 
finds that the service medical records are negative for a 
diagnosis of tinnitus.

Second, the post-service medical evidence is against the 
claim because there is no competent evidence that links the 
veteran's currently diagnosed tinnitus to an incident in 
service.  For example, according to an August 1999 VA 
examination report, the VA physician concluded that the 
veteran's current tinnitus was less likely than not related 
to acoustic trauma in service.  In other words, the veteran's 
current tinnitus was not related to service.  There is no 
other medical evidence of record that contradicts this 
evidence.

The Board has considered the evidence of record that favors 
the veteran's claim for service connection for tinnitus, 
which essentially is comprised of the written statements 
provided by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed above.  It is important to note that, as lay people 
untrained in the fields of medicine and/or science, the 
veteran and his employer are not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, although the veteran asserts that 
service-connected migraine headaches and that entitlement to 
service connection is warranted for tinnitus, the 
preponderance of the evidence of record is against his claim.


ORDER

Entitlement to an initial evaluation for migraine headaches, 
currently evaluated as 30 percent disabling, is denied.

Service connection for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

